Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-8, 11, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha (US 20170206825) in view of Ou-Yang (US 20080143753) and Park (US 20140313235).
Regarding claim 1 Cha teach a grayscale compensation amount determining method including a plurality of determining operations (fig. 5), each of the determining operations comprising: 
controlling display of a first test image on a display panel for test, wherein the first test image has a first theoretical grayscale that corresponds to a first theoretical brightness ([0009] According to example embodiments, an optical compensation method for a display device including a pixel includes: providing test data having a first grayscale value to the display device; measuring a luminance of the pixel which emits light based on the test data [0110] method illustrated in FIG. 5 may determine whether 
obtaining a first display brightness of the display panel for test when the first test image is being displayed (Fig. 5, S520); 
controlling display of a second test image on the display panel for test (Fig. 5, S560, when S540 decision box is negative, algorithm loops back to the point of Providing Test data, i.e. indicative of second test image in another area), wherein the second test image has a second theoretical grayscale that corresponds to a second theoretical brightness ([0112] the method illustrated in FIG. 5 may compensate the first gamma correction value based on the… region A2 instead of (e.g., outside of) the first luminance region A1, the method illustrated in FIG. 5 may increase the first gamma correction value by a certain value to increase the measured luminance (e.g., a real luminance).); 
determining a grayscale compensation amount based on a difference between the first theoretical brightness and the first display brightness (Fig. 5, S560, when S540 decision box is negative, algorithm loops back to the point of Providing Test data and Measuring Luminance and Calculating Difference). 
Fig. 5 does not expressly teach a difference between the second theoretical brightness and the second display brightness.
However different embodiment teach a difference between the second theoretical brightness and the second display brightness (Fig. 7,  S730 and S740, [0119]).  

The motivation is to combine known methods to obtain predictable results.

Cha does not expressly teach wherein, the first test image and the second less image are both images with solid color,
the first theoretical grayscale value of the first test image is different from the second
theoretical grayscale of the second test image 
the color of the first test image is the same as that of the second test image, and
the first test image and the second teat image are in succession.

However Ou teach wherein, the first test image and the second less image are both images with solid color ([0022] The test image 30 is usually a pure color, normally white, red, green and blue, [0024] Please refer to FIG. 4. Another test image 30a may include 256 block images 31a… the test image 30a only needs to be generated once to display all gray-level diagrams for green),
the first theoretical grayscale value of the first test image is different from the second
theoretical grayscale of the second test image (claim 1, method of rapidly generating a gray-level versus brightness curve for a display, the method comprising: step A: providing an image signal to a color display to display a test image, wherein the test 
the color of the first test image is the same as that of the second test image, and
the first test image (fig. 4, 30a) and the second teat image (fig. 4, 31a)  are in succession (fig. 4).

Therefore it would have been obvious to combine Cha in light of Chun teaching so that it may include wherein, the first test image and the second less image are both images with solid color,
the first theoretical grayscale value of the first test image is different from the second
theoretical grayscale of the second test image 
the color of the first test image is the same as that of the second test image, and
the first test image and the second teat image are in succession.


The motivation is to provide known elements to obtain predictable results.

However Park teach generating a table for grayscale compensation amount, wherein the table includes a first theoretical grayscale (Fig. 5, first compensating LUT 450R), a second theoretical grayscale (Fig. 5, second compensating LUT 450G), and a corresponding grayscale compensation (fig. 5, item 420) amount for each of the determining operations (Fig. 5, [0106] the display apparatus includes a plurality of the compensating value generating part and a plurality of the compensating lookup tables, also see [0110], [0112] [0118]).  

Therefore it would have been obvious to combine Cha in light of Park teaching so that it may include generating a table for grayscale compensation amount, wherein the table includes a first theoretical grayscale, a second theoretical grayscale, and a corresponding grayscale compensation amount for each of the determining operations.  
The motivation is to combine known methods to obtain predictable results.

Claim 2 canceled.

Regarding claim 3 Cha teach ensuring that at least one of a first theoretical grayscale of a first test image (Fig. 5) and a second theoretical grayscale of a second test image .  
Claim 4 has been canceled.

Regarding claim 5 Cha teach compensation calculator ([0049] data driver may be a process or thread, running on one or more processors, in one or more computing devices). The other limitations are similar to the limitations of claim 1 so rejected same way.

Regarding claim 6 Cha teach wherein the controller is configured to control display of different groups of images on the display panel for test in different determining operations respectively, and wherein at least one of a first theoretical grayscale of a first test image and a second theoretical grayscale of a second test image in one group of test images is different from that in another group of test images (fig. 5, fig. 7).

Regarding claim 7 Cha teach compensation amount determining device further FI-182381-02US 18 comprising the display panel for test (Fig. 4, S410).  
Regarding claim 8 Cha teach wherein the display panel for test is an organic light emitting diode display panel ([0052] The display device 100 may display an image based on image data provided from an external component. For example, the display device 100 may be an organic light emitting display device also fig. 1).  

Claim 10 has been canceled.

Regarding claim 11 Cha teach calculating an actual grayscale value of each pixel unit in the image to be displayed according to the following formula: GA=G2+Gc wherein GA is an actual grayscale value of the pixel unit to be calculated in the image to be displayed, G2 is a theoretical grayscale value of the pixel unit to be calculated in the image to be displayed, Gc is a grayscale compensation amount for the pixel unit to be calculated in the image to be displayed, and is calculated by the grayscale compensation (Fig. 5, S560, S540).
The other limitations are similar to the limitation of claim 1 so rejected same way.

Regarding claim 12 the limitations are similar to claim 11 and claim 1 so rejected same way. 

Regarding claim 13 Cha does not expressly teach a storing unit configured to store a table for grayscale compensation amount that includes the grayscale compensation amount.
However Park teach a storing unit configured to store a table for grayscale compensation amount that includes the grayscale compensation amount (fig. 5).

Therefore it would have been obvious to combine Cha in light of Park teaching so that it may include a storing unit configured to store a table for grayscale
claim 14 Cha teach display device comprising a display panel for display and a driving circuit, wherein the driving circuit and the display panel for display is an organic light emitting diode display panel (Fig. 1, [0052]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha (US 2017 0206825) in view of Ou-Yang (US 20080143753),  Park (US 20140313235) and further Mamata (US 20040223007).
Regarding claim 9 Cha does not teach wherein the brightness obtainer is a photosensitive sensor.  
However Mamata teach wherein the brightness obtainer is a photosensitive sensor ([0034] The illuminance detector 20 is equipped with an illuminance sensor 201 and adapted to detect the lightness of surroundings).
  
Therefore it would have been obvious to combine Cha in light of mamata teaching so that it may include wherein the brightness obtainer is a photosensitive sensor.  
The motivation is to combine known device to obtain predictable results.

Response to Arguments
Applicant's arguments filed 1/8/2020 have been fully considered but they are not persuasive. 
Applicant argues: Applicant argues that Park does not teach generating a table for grayscale compensation amount, wherein the table includes a first theoretical 
Applicant made further argument that appears to be stating Park look-up table store same grayscale value.
Office responds: The office respectfully disagrees. Park teach generating a table for grayscale compensation amount, wherein the table includes a first theoretical grayscale in Fig. 5, first compensating LUT 450R, a second theoretical grayscale  in Fig. 5, second compensating LUT 450G, and a corresponding grayscale compensation  in fig. 5, item 420 amount for each of the determining operations in Fig. 5, [0106] the display apparatus includes a plurality of the compensating value generating part and a plurality of the compensating lookup tables, also see [0110], [0112] [0118].  
The office respectfully disagrees with applicant’s further argument. Park look-up tables stores different grayscale for different color pixel as mentioned in paragraphs [0110], [0112] [0118].

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheon et. al. US 20060050038.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625